Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 20, 2018

                                    No. 04-17-00707-CR

                                   John Albert SANTOS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR10728
                        Honorable Jefferson Moore, Judge Presiding


                                      ORDER
       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on June 18, 2018. See TEX. R. APP. P. 38.6(a). One day later,
Appellant filed a second motion for a thirty-day extension of time to file the brief.
       Appellant’s motion is GRANTED. Appellant’s brief or a motion to dismiss this appeal is
due on July 18, 2018.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court